Title: From George Washington to Brigadier General William Woodford, 22 October 1779
From: Washington, George
To: Woodford, William


        
          Dear Sir
          Head Quarters West point 22d October 1779
        
        I recd yours of yesterday inclosing the approbation of the Executive of Virginia to the promotion of sundry Serjeants in your own & Genl Muhlenbergs Brigades—Before Commissions can be obtained, you must designate the Regiments to which they are to be appointed and their relative Ranks—I imagine their

Commissions are to bear date from the time they were approved by the Council. I return you the lists that you may make the necessary amendments. I am Dear Sir Yrs &c.
      